Per Curiam.
There is no apparent error in the charge; but the plaintiff was erroneously compelled to submit to a verdict, it was ruled in M’Lughan v. Bovard, for reasons not necessarily to be repeated, that a plaintiff is entitled to become nonsuit at any time before the jury have declared their readiness to give their verdict in answer to the prothonotary’s formal inquiry; but in this instance they were not ready, for they had not all been called and counted, in compliance with the ceremony that precedes the question of readiness. It is better to hold fast to the established criterion, whatever it may be, than introduce uncertainty by departing from it.
Judgment reversed.